PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/136,178
Filing Date: 19 Sep 2018
Appellant(s): Yang et al.



__________________
GARY S. WILLIAMS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 24, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. (US 20130346922 A1) in view of Steeves et al. (US 20150004945 A1) and Tse et al. (US 20080134088 A1).
As per independent claim 1, Shiplacoff teaches a method, comprising: at an electronic device with a display (e.g. in paragraph 28): receiving a communication associated with an application (e.g. in paragraphs 100 and 101, an email, a text message, etc.); displaying a notification that corresponds to the communication, wherein the displayed notification includes a user interface that provides a subset of functionalities available in the application (e.g. in paragraph 100 and figure 4A, provides functionalities of “presentation of graphical indication 200A [including e.g.] the sender, the subject, and the first few words”); while displaying the notification, detecting user interaction with the user interface of the notification, wherein the user interaction causes changes to an initial local state of the user interface of the notification (e.g. in paragraph 101 and figure 4A, “a first input detected at a presence-sensitive input device, the first input corresponding to a command to expand the graphical indication 200A”); in response to detecting the user interaction with the user interface of the notification, displaying a current local state of the user interface of the notification that is different from the initial local state of the user interface of the notification (e.g. in paragraphs 101-102 and figure 4B item 200B, “Responsive to receiving the first input, computing device 201 may modify, graphical indication 200A of the notification to include a second content portion corresponding to the notification in addition to the first content portion”); while displaying the current local state of the user interface of the notification, receiving a user input invoking the application from the user interface of the notification (e.g. in paragraph 103, “a user providing tap-gesture 206 at a portion of UID 12 corresponding to a location at which graphical ”); and, in response to receiving the user input invoking the application from the user interface of the notification, starting the application in a modified state, different from a default initial state of the application, wherein the modified state of the application is generated based on the current local state of the user interface of the notification (e.g. in paragraphs 104, 107, and 114, “execute a process of the…application for replying to the…message associated with the notification”, and figure 4B showing application provided with “the sender, the subject” associated with the notification to facilitate reply to the particular email using the email application, i.e. different from a default initial state of an email application), but does not specifically teach the user interaction including entry of content by a user in a reply input field of the user interface of the notification and the modified state of the application including a message input field that includes the content entered by the user in the reply input field of the user interface of the notification.  However, Steeves teaches a user interaction including entry of content by a user in a reply input field of a user interface of a notification and a state of an application including a message input field corresponding to the reply input field of the user interface of the notification (e.g. in paragraphs 32, 37, 42, and 47, “notification 110 may include a direct action area 120 associated with performing a direct action… direct action may be associated with replying to the received message. The direct action area may include a text box area 122 for inputting reply text as well as a reply button 124 for ”, and figures 5B-5C each with reply input field and figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shiplacoff to include the teachings of Steeves for the purpose of quickly and easily responding to received communications and/or activating the application.  Tse teaches a modified state of an application including an input field that includes content entered by a user in an input field of a user interface of another interface (e.g. in paragraphs 38 and 42, “user input features such as…user input fields (e.g., a text box, etc.)…selectable to launch or otherwise invoke a respective application”, and figure 4 which shows content entered by a user in an input field of a user interface, which after further input “initiates” a related application shown by figure 6 displaying the user entered content in an input field of the related application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Tse for the purpose of maintaining relevant information and/or facilitating consistency.
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the communication is an instant message associated with an instant messaging application (e.g. Steeves, in paragraph 27, “messages from…instant messaging applications”), the initial local state of the user interface includes the reply input field configured to receive a reply message input (e.g. Steeves, in paragraph 27, 32, and 37, and figure 5B), the current local state of the user interface includes the reply input field and first message input provided in the reply input field by the user (e.g. Steeves, in paragraph 27, 32, and , and starting the application in the modified state includes displaying, in the user interface of the instant messaging application, the first message input in the message input field (e.g. Steeves, in paragraph 42, and figure 5C; Tse, in paragraphs 38 and 42 and figures 4 and 6).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein detecting the user interaction with the user interface of the notification includes: detecting a change in user interface configuration of the user interface of the notification in response to manipulation of the user interface by a user (e.g. Shiplacoff, in paragraphs 101-102; Steeves, in paragraph 47 and figure 8).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches providing data regarding the current local state of the user interface of the notification to the application (e.g. Shiplacoff, in paragraphs 104, 107, and 114 and figure 4B showing application provided with “the sender, the subject” to facilitate reply; Tse, in paragraphs 38 and 98 and figures 4 and 6).
As per claim 8, the rejection of claim 7 is incorporated and the combination further teaches storing the data regarding the current local state of the user interface of the notification in a data store accessible by the application (e.g. Shiplacoff, in paragraph 59, 65, 67, and 114 and figure 4; Tse, in paragraphs 38 and 98).
As per claim 9, the rejection of claim 7 is incorporated and the combination further teaches wherein providing data regarding the current local state of the user interface of the notification to the application further comprises: sending the data regarding the current local state of the user interface of the notification to the application (e.g. Shiplacoff, in paragraphs 104, 107, and 114 and figure 4B showing application provided with “the sender, the subject” to facilitate reply; Tse, in paragraphs 38, 52-53, and 98).
	Claims 10 and 19-20 is the device claim corresponding to method claim 1 and 3-4, and are rejected under the same reasons set forth and the combination further teaches a display, one or more processors, memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (e.g. Shiplacoff, in paragraphs 28 and 65-67).
Claim 11-13 and 16-18 are the medium claims corresponding to method claims 1, 3-4, and 7-9, and are rejected under the same reasons set forth and the combination further teaches a computer readable storage medium storing one or more programs executed by an electronic device having a display and one or more processors configured to executed the one or more programs (e.g. Shiplacoff, in paragraphs 65-67).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. (US 20130346922 A1) in view of Steeves et al. (US 20150004945 A1) and Tse et al. (US 20080134088 A1) and further in view of Lyon et al. (US 20100257490 A1).
As per claim 6, the rejection of claim 1 is incorporated, but Shiplacoff does not specifically teach wherein displaying the notification that corresponds to the communication further comprises displaying the notification on a lock screen, and wherein the method includes: requesting and processing an authentication input before starting the application in a modified state.  However, Shiplacoff teaches starting an application in a modified state (e.g. paragraphs 104, 107, and 114, and figure 4B) and Lyon teaches displaying a notification on a lock screen (e.g. in paragraph 106) and requesting and processing an authentication input before accessing an application (e.g. in paragraph 83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lyon for the purpose of facilitating security.
Claim 15 is the medium claim corresponding to method claim 6, and is rejected under the same reasons set forth.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner (due to canceled claims after final office action).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claims 5, 14, and 21, the claims recite “wherein the communication is a calendar invitation associated with a calendar application, the initial local state of the user interface includes a first portion of a calendar in a first view, the current local state of the user interface includes a second portion of the calendar in a second view that is different from the first portion of the calendar in the first view, and starting the application in the modified state includes displaying the second portion of the calendar in the second view”.  However, the specification does not support the above features.  The specification does not describe entering content in a reply input field and a message input field, as recited in amended claim 1 of which claims 5, 14, and 21 depend, in association with a calendar invitation or calendar application, only for a messaging application (e.g. in paragraph 195).  As such, the claims lack written description.

Claims 5, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. (US 20130346922 A1) in view of Steeves et al. (US 20150004945 A1) and Tse et al. (US 20080134088 A1) and further in view of Anzures et al. (US .
As per claim 5, the rejection of claim 4 is incorporated, but Shiplacoff does not specifically teach wherein the communication is a calendar invitation associated with a calendar application, the initial local state of the user interface includes a first portion of a calendar in a first view, the current local state of the user interface includes a second portion of the calendar in a second view that is different from the first portion of the calendar in the first view, and starting the application in the modified state includes displaying the second portion of the calendar in the second view.  However, Shiplacoff teaches communications associated with a calendar application causing indicating of calendar information (e.g. in paragraph 37) and Anzures teaches communications including a calendar invitation associated with a calendar application and displaying portions of a calendar (e.g. in paragraph 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Anzures for the purpose of facilitating display of relevant information for other well-known communications.  Robert teaches an initial local state of a user interface includes a first portion of content in a first view, a current local state of the user interface includes a second portion of the content in a second view that is different from the first portion of the content in the first view, and starting a corresponding application in a modified state includes displaying the second portion of the content in the second view (e.g. in paragraphs 35-37 and figures 4A-4D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Claim 14 is the medium claim corresponding to method claim 5, and is rejected under the same reasons set forth.
Claim 21 is the device claim corresponding to method claim 6, and is rejected under the same reasons set forth.

(2) Response to Argument
A1)	Applicant argues in substance that the references allegedly do not teach "starting the application in a modified state... the modified state of the application including a message input field that includes the content entered by the user in the reply input field of the user interface of the notification".  However, examiner respectfully disagrees.  In response to applicant's arguments against the references individually (e.g. Shiplocoff and Steeves allegedly not teaching starting an application after input by the user; Tse allegedly not teaching a message input field), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   For example, Shiplocoff generally teaches “execute a process of the…application for replying to the…message associated with the notification” (e.g. in paragraphs 104, 107, and 114) with figure 4B showing starting a corresponding application provided with relevant information such as “the sender, the subject” associated with the a text box area...for inputting reply text" (e.g. in paragraphs 32 and 37), i.e. a reply input field of a notification user interface that a user enters content, further shown e.g. in figure 5B.   Steeves further teaches “second position 502 is within the direct action notification area 308… user may click 504 on the message portion of the notification representation 310… causes an application associated with the message to be displayed 506”, i.e. launching an application from the notification, which also includes a message/reply input field as shown in figure 5C.  While figure 5B of Steeves shows the text box area of the notification as being empty, a user can enter reply text in this area as described above (e.g. in paragraphs 32 and 37).  Moreover, as can be seen in figure 5C (after clicking a message portion of the notification, which starts a corresponding application), a corresponding area 510 is displayed, which one of ordinary skill in the art would have recognized as for holding user entered reply text.  Therefore, while Steeves does not specifically show that entered text would appear in the corresponding area of the application, it would have been obvious to one of ordinary skill in the art (e.g. graphical user interfaces) because one of ordinary skill in the art would have recognized the benefit of maintaining relevant information and/or facilitating consistency.  Examiner presents the Tse reference to further illustrate that it was well known in the graphical user interface art to have user entered text in a field of an interface to be displayed in a corresponding field of an application interface.  As noted in the rejections, Tse teaches an application starting in a modified state by including an user input features such as…user input fields (e.g., a text box, etc.)… launch or otherwise invoke a respective application”, and figure 4 which shows content entered by a user in an input field of a user interface, which after further input “initiates” a related application shown by figure 6 displaying the user entered content in an input field of the related application).  As such, the combination teaches the claimed features.

A2,3,4)	Applicant argues in substance that the motivations provided allegedly have no bearing on starting an application in the manner claimed.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Moreover, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, as noted by applicant, Steeves allows a user to quickly and easily respond to received communications and Steeves also allows a means for quickly and easily activating the application.  As seen in Shiplocoff, e.g. figures 4A-4B, the user needs to take multiple inputs in order to enter a reply and/or activate the application, so Steeves offers at least the above noted benefits/improvements.  Applicant appears to be confusing the motivation with the teachings of the references.  See previous paragraph for explanation of the combination of teachings of the references.  While it is noted that Steeves does not specifically describe what happens to any text entered by a user in the message input field of the notification interface when switching to the application interface, it is noted that the application interface also includes the message/reply input field as seen in figure 5C and Tse teaches a modified state of an application including an input field that includes content entered by a user in an input field of another user interface (e.g. in paragraphs 38 and 42, “user input features such as…user input fields (e.g., a text box, etc.)…  launch or otherwise invoke a respective application”, and figure 4 which shows content entered by a user in an input field of a user interface, which after further input “initiates” a related application shown by figure 6 displaying the user entered content in an input field of the related application).  It would have at least been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Tse because one of ordinary skill in the art would have recognized the benefit of maintaining relevant information and/or facilitating consistency.  As can be 

A5)	In response to applicant's argument that Tse is allegedly nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tse is related to the field of graphical user interfaces, which is related to the instant application.  Moreover, Tse is related to user input and how it is reflected in user interfaces, which is also related to the instant application.  See also above sections for further explanation with respect to the teachings of Tse.

B)	With respect to claim 3, in response to applicant's arguments against the references individually (e.g. Steeves allegedly not teaching “with the first message input in the message input field” and Tse allegedly not teaching instant messaging applications), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  At least Steeves teaches “messages from…instant messaging applications… notify a user when a new message is received” (e.g. in paragraph 27).  In regards to “with the first message input in the message input field”, see sections above describing the combination of teachings as it pertains to the same subject matter.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM WONG/Examiner, Art Unit 2176                                                                                                                                                                                                        
Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176    

                                                                                                                                                                                                    /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.